Citation Nr: 0430307	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  01-03 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  He received several awards and commendations to 
include the National Defense Service Medal, the Vietnam 
Campaign Medal and the Vietnam Service Medal.  His military 
occupational specialty was as an aircraft frame repairman.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f) (2004).

In the present case, the veteran has been diagnosed with PTSD 
but there has been no verification that an in-service 
stressor occurred.  Critical elements of this diagnosis, most 
fundamentally those concerning the existence of stressors, 
appear to be based wholly upon statements of history provided 
to the examiner by the veteran.  The question of whether the 
appellant was exposed to a stressor in service is a factual 
determination and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet.App. 190 (1991) 
(affirmed on reconsideration, 1 Vet.App. 406 (1991)); Wilson 
v. Derwinski, 2 Vet.App. 614 (1992).  The Board notes that 
the veteran does not allege combat participation and the 
veteran's service records do not contain medals or 
decorations that specifically denote combat with the enemy.

In a VA Form 21-4138 dated in December 1998, the veteran 
claimed that he was exposed to numerous stressors during his 
service in Vietnam including recovering downed helicopters, 
flying Nighthawks, supporting the ground by chopper and 
completing Hammer & Anvil missions.  Also in a VA Outpatient 
Treatment note from Gainesville, Florida dated in January 
2004 the veteran reported that while he did not consider 
himself a combat veteran he was exposed to nightly mortar 
attacks and pulling nightly guard duty while in Vietnam.  On 
remand, the RO, as part of its duty to assist, should 
undertake efforts to obtain additional information that may 
corroborate the veteran's claimed stressors.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  The RO in 
this regard should contact the veteran in order to notify him 
about his claim and request from him more specific 
identification of any stressors he endured while in service 
with approximate dates of occurrence.  Even if the veteran is 
unable to provide more specific identification of his 
stressors the RO should then attempt to verify the occurrence 
of these stressors.  The veteran had only one year of service 
in Vietnam (from August 1969 to August 1970) and all of this 
service was with the United States Army, 605th Trans. Co., 
520th Trans. Batt.  

In an un-dated and un-signed VA Form 21-4142 the veteran 
indicated treatment from Dr. Sostowski in Bermardville, New 
Jersey.  Dr. Sostowski's treatment records are not part of 
the record and it appears that VA never made any attempt to 
obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran of 
the necessity of obtaining Dr. 
Sostowski's treatment records and inform 
the veteran that he may submit these 
records himself or authorize VA to obtain 
them on his behalf.  The RO must also 
include a Release and Authorization form 
so that the RO has the authority to 
obtain these records.

Once the RO receives the signed Release 
and Authorization form from the veteran, 
the RO must then attempt to obtain copies 
of Dr. Sostowski's treatment records.  If 
these records are unobtainable, a 
negative reply must be noted in writing 
and associated with the claims folders.

2.  The RO should also request from the 
veteran that he provide any additional 
details regarding the stressors to which 
he alleges he was exposed in service.  
These details should include dates, 
places, detailed descriptions of events, 
and any other identifying information 
concerning any other individuals 
involved in the events, including their 
full names, ranks, units of assignment 
or any other identifying detail.  Such 
details are vitally necessary to obtain 
supportive evidence of the stressful 
events and he must be asked to be as 
specific as possible because without 
such details an adequate search for 
verifying information can not be 
conducted.  

3.  Thereafter, even if the additional 
information is not obtained, the RO 
should review the file and prepare a 
summary of all the claimed stressors 
based on review of all pertinent 
documents, to include the November 2000 
VA Examination report, the veteran's VA 
Form 21-4138 dated in December 1998 and 
the VA Outpatient Treatment note from 
Gainesville, Florida dated in January 
2004.  This summary, and all associated 
documents, should be sent to the U.S. 
Armed Services Center for Unit Records 
Research (CURR) and they should be asked 
to provide any information that might 
corroborate the veteran's alleged 
stressors regarding his unit.  In 
particular, CURR should be asked to 
provide the unit history for the United 
States Army, 605th Trans. Co., 520th 
Trans. Batt., from August 1969 through 
August 1970.  The morning reports for 
this company should also be requested for 
the same time period.  

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran was exposed to a 
stressor or stressors in service.  If 
the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.  

5.  If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
then the RO should arrange for the 
veteran to be afforded a VA psychiatric 
examination.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established 
by the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  The 
examination report should reflect review 
of pertinent material in the claims 
folder.  If a diagnosis of PTSD is made, 
the examiners should specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  The examination report 
should include the complete rationale 
for all opinions expressed.  All 
necessary special studies or tests 
should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiners 
prior to the examination.  

6.  The RO should then review the record 
and ensure that all the above actions are 
completed.  When the RO is satisfied that 
the record is complete and the 
psychiatric examination, if appropriate, 
is adequate for rating purposes, the 
claim should be readjudicated by the RO 
with consideration of 
38 C.F.R. § 3.304(f).  
If the claim is still denied the RO must 
furnish the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the veteran an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




